Citation Nr: 0119740	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for heart disease on 
the basis of inservice tobacco use or nicotine dependence 
acquired in service.

2.  Entitlement to service connection for pulmonary fibrosis 
on the basis of inservice tobacco use or nicotine dependence 
acquired in service.

3.  Entitlement to an increased rating for a right ankle 
disability, currently rated 30 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for a disability of the right knee.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION


The veteran had active military service from February 1963 to 
January 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona which assumed jurisdiction 
from the VA Medical and Regional Office Center in Anchorage, 
Alaska. 

The issues of entitlement to service connection for heart 
disease and pulmonary fibrosis and an increased initial 
rating for a disability of the right knee are discussed 
further in the remand portion of this decision.


FINDINGS OF FACT


1.  The veteran's disability of the right foot and ankle is 
principally manifested by persistent pain and crepitus, 
instability and arthritis; there is tenderness and plantar 
fasciitis complained of that have resulted in marked 
impairment of balance, ambulating and weight bearing that 
requires use of an ankle brace and cane.


2.  The disability of the veteran's right foot and ankle has 
not rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for a 
disability of the right foot and ankle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.25, 4.40, 4.45, 4.59, 
4,68. 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's initial VA claim for the right ankle in 1991 
was supported with lay statements, service medical records 
and other medical reports.  He was evaluated for bilateral 
heel pain in 1991 and the impression was bilateral plantar 
fasciitis that was worse on the right.  He underwent a 
release of the plantar fascia and excision of a calcaneal 
heel spur.  

A physician reported in 1992 that the veteran had bilateral, 
lateral ankle ligamentous laxity with hypermotility that was 
probably secondary to recurrent multiple ankle sprains.  
There was some degenerative change at the right tibiotalar 
articulation and a history of plantar fasciitis.  The 
physician's examination for VA purposes noted the right ankle 
had been worse than the left and it would turn with any major 
activity or walking on uneven ground.  He said it would give 
out more often than the left, that orthotics and high boots 
had not helped and that he did not have ankle pain except 
when he twisted them.  The veteran reported that the right 
heel operation in 1991 or orthotics did not help and that any 
weight bearing caused heel pain.  

The examiner reported some hypermotility of the ankles, 
particularly with about 10 degrees of increased inversion.  
There was no redness, warmth or tenderness of the ankle.  
There was subjective +2/+4 tenderness on palpating over than 
plantar aspect of the calcaneus without redness, warmth or 
swelling.  Deep tendon reflexes were +1/+4 at the ankles and 
gait was fairly normal except that he tried to avoid pressure 
on the heels.  Muscle strength was normal at the ankles.  The 
impressions included ligamentous laxity with hypermotility, 
particularly on eversion of the ankles and history of 
calcaneus spurs.  

The RO in July 1992 granted service connection for chronic 
right ankle sprains with heel spur and plantar fasciitis.  
The RO rated the disability 10 percent under Diagnostic Codes 
5299-5271.  The veteran disagreed arguing that he should have 
a higher rating since he could not stand or walk for any 
length of time.  He identified additional evidence that 
consisted of a 1993 examination of the right ankle for VA 
purposes.  

The complaints recorded were consistent with those noted on 
the previous examination.  The veteran used a cane and had a 
slight limp favoring the left lower extremity.  He refused to 
heel walk stating it was too painful but he did toe walk with 
normal strength bilaterally.  There was a medial scar on the 
posterior aspect of the right foot that ran parallel with the 
sole.  The range of motion was dorsiflexion -5, plantar 
flexion 60, eversion 50 and inversion 55.  X-ray of the right 
ankle and right foot was obtained.  The diagnostic impression 
included history of recurrent right ankle sprains with some 
radiographic evidence of early degenerative change, 
osteoarthritis change of the right foot involving the talus 
and proximal joint of the great toe and status post operative 
procedure for foot pain. 

The RO in September 1993 rated the disability as right ankle 
arthritis with heel spur and plantar fasciitis.  The RO 
increased the initial rating to 20 percent under Diagnostic 
Codes 5010-5271.  The RO issued notice of the increase in 
September 1993.

The veteran filed a claim for increase in 1997 stating that 
he could not walk without a cane on account of his ankles.  
He said that he received VA treatment.

The clinical records that the RO obtained referred to other 
disorders.  An examination for VA late in 1997 noted the 
veteran complained of the right ankle giving out without 
warning.  The examiner reported a full range of motion 
without swelling or edema but crepitus greater on the right.  
Strength was graded as 4+/5+ and he was tender to palpation 
of the distal medial and lateral malleoli.  His heel on the 
right moved rearward.  X-rays were obtained.  The diagnoses 
were bilateral ankle pain secondary to trauma and surgical 
repair, unstable right ankle and arthritic changes of the 
ankles secondary to trauma.  

Another examination for VA in 1998 noted a review of records 
found recent foot surgery and chronic foot pain for several 
years and unstable right ankle.  The examiner said there was 
full passive motion of the right ankle, and that the right 
ankle inverted easily and was unstable.  The veteran 
reportedly did assist walking with a cane to prevent rolling 
the ankle under.  The diagnoses were instability of the right 
ankle, osteoarthritis and degenerative joint disease of the 
ankles, and bilateral plantar calcaneal spurs.

The RO in June 1998 granted a 30 percent rating under 
Diagnostic Codes 5010-5284 for right ankle strain with 
traumatic arthritis, heel spur and plantar fasciitis.  The 
veteran disagreed stating that he felt the right ankle 
warranted a higher rating.  

The RO hearing was held after the veteran relocated to 
Arizona.  He submitted lay statements that recalled he needed 
a cane and that he would fall.  Testimony regarding the right 
ankle mentioned the pain with walking, instability, need for 
a cane, foot dragging and his preference to use ramps rather 
than stairs (Transcript 7, 11, 13-15).

Other VA records obtained included x-ray of the feet in 1999 
that showed the impressions of hallux valgus deformity 
bilaterally and mild hammer toe deformity.  Other VA 
outpatient records though 1999 noted occasional foot and 
ankle pain complaints and that he used a cane.  Private 
records showed treatment directed to other disorders.  A VA 
examination for the left knee in April 2000 noted the veteran 
wore a right ankle brace, walked with a cane and had a marked 
antalgic gait favoring the right lower extremity.  The 
veteran said he could not toe or heel walk or squat on 
account of his ankle problems. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The rating schedule provides the following ratings for other 
foot injuries: severe, 30 percent; moderately severe, 20 
percent; moderate, 10 percent.  Note: With actual loss of use 
of the foot, rate 40 percent.  Diagnostic Code 5284.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3\1/2\ inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Ankle replacement (prosthesis). Prosthetic replacement of 
ankle joint: For 1 year following implantation of prosthesis 
rate 100 percent. With chronic residuals consisting of severe 
painful motion or weakness rate 40 percent. With intermediate 
degrees of residual weakness, pain or limitation of motion 
rate by analogy to 5270 or 5271, minimum rating 20 percent.  
Diagnostic Code 5056.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, rate as below: With 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent.  Note (1): The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Note 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  
Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned.  Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent.  
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent.  Diagnostic Code 
5274.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  Joint motion for the 
ankle from the anatomical position of 0 degrees: plantar 
flexion 45 degrees, dorsiflexion 20 degrees.  38 C.F.R. 
§ 4.71, Plate II. 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The Board notes that the RO 
asked the veteran to assist in developing the claim by 
providing information to substantiate his claim for increase.  
He provided hearing testimony and mentioned treatment sources 
that were contacted.

Further, the RO had the VA medical centers search for 
pertinent records and they were located.  Thus, the Board 
believes there is no further duty to assist.  The veteran has 
also been afforded comprehensive examinations.  Thus, the 
Board may base its determination of the existing record in 
light the results from VA's development efforts.  The RO has 
advised the veteran of the evidence considered and the basis 
for its determination at each stage of the appeal.


Right ankle disability

Initially, the Board notes that, in general, an allegation of 
increased disability is sufficient to support a claim seeking 
an increased rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board has stated its support for the belief that 
all relevant facts have been properly developed with respect 
to the disability at issue and that no further assistance to 
the appellant is required in order to comply with the VA's 
duty to assist.  Further, the Board has considered all 
potentially applicable regulations in its review of the 
record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board observes that the 30 percent rating for the 
veteran's right ankle/foot disability is not protected, 
having been in effect since 1997.  Initially it was rated by 
analogy to limitation of motion under Diagnostic Code 5271.  
The historical medical records and those of current treatment 
do not show ankylosis based on the examiner's description of 
the disability.  However, none of the other Diagnostic Codes 
listed specifically for the ankle, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271-5274, provide for a higher disability 
rating.  However, under Code 5056 (ankle replacement), a 40 
percent rating is available with chronic residuals consisting 
of severe painful motion or weakness.  The maximum rating 
under Diagnostic Code 5262 for knee or ankle disability 
characterized by loose motion requiring a brace is also 40 
percent.  There is flexibility in the choice of rating codes 
to accurately reflect the elements of a disability present, 
and ratings must be coordinated with impairment of function.  
Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992); 38 C.F.R. 
§§ 4.2,  4.21 (1994). 

With this in mind, the Board observes that the analogous 
basis for rating the veteran's disability under Diagnostic 
Code 5056 with a 40 percent rating contemplates residuals of 
severe painful motion or chronic weakness which are present 
in this case.  The 40 percent maximum rating for disability 
below the knee is in accord with the provisions of 38 C.F.R. 
§ 4.68.

The Board has noted the veteran's testimony regarding the 
pain and functional impairment he experiences on use.  VA 
records include clinical evaluations of the right ankle 
through early 2000 that confirm complaints reported by the 
veteran.  VA examiners have reported some limitation of 
motion but the predominant manifestations are pain, weakness 
and extra mobility.  The radiographic interpretations confirm 
arthritis.  Further, the examiners have commented on the 
coexisting disability of the foot in addition to instability.  
Another point to be made is that the RO has combined foot and 
ankle disability to achieve the 30 percent rating, but 
without a precise statement as to the contribution of each 
component to the overall rating.  The rating schemes for the 
foot and ankle do not overlap clearly but it appears the 
ankle disability predominates.  

In view of the foregoing, it appears to the Board that the 
currently demonstrated nature and extent of the disability is 
not appropriately rated.  Overall, the findings currently 
reported more nearly approximate the criteria for a 40 
percent rating.  The criteria for a higher rating by analogy 
to Code 5056 are objectively shown and are the principle 
manifestations of the disability.  Any limitation of motion 
which, though variable, is not marked when compared with the 
measured ankle joint motion found at 38 C.F.R. § 4.71.  The 
plantar fasciitis and heel spur would arguably support a 30 
percent evaluation for severe foot impairment but this could 
not account for the ankle pain and weakness which requires a 
brace and a cane to assist with ambulating.  Therefore, the 
Board finds a 40 percent rating is appropriate.  In Moyer v. 
Derwinski, 2 Vet. App. 289, 294 (1992) the Court held in 
essence that separate ratings may be combined until they meet 
the amputation rule but the Board find that by analogy at 
this time the criteria for a 40 percent evaluation under 
Diagnostic Code 5056 are more nearly approximated by the 
functional impairment of the right ankle.  The RO did not 
establish separate ratings although such would appear 
applicable as provided for in Esteban v. Brown, 6 Vet. App. 
259 (1994) and 38 C.F.R. § 4.14.  In any event the ankle 
component alone would support a 40 percent rating so any 
contribution from the foot disability fasciitis and heel spur 
could not further combined in light of the amputation rule as 
explained in Moyer.

The amputation rule as noted in Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997) prohibits more than a combined 40 percent 
rating for below the knee disability but still allows for 
extraschedular consideration.  The RO considered this as well 
in the April 2000 supplemental statement of the case.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director or Under 
Secretary for review.  Thus there is no prejudice by a ruling 
on this phase of the claim for increase.  VAOPGCPREC 6-96.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  The Board 
does not find the veteran's disability picture regarding the 
right ankle to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board will note that the right ankle 
disability not been shown to markedly interfere with 
employment, or to have required frequent inpatient care.  In 
this regard, a VA examiner noted in 1998 that the veteran was 
significantly disabled with severe coronary artery disease 
and chronic congestive heart failure and could not be 
considered employable in any capacity.  Having reviewed the 
record with the extraschedular mandates in mind, the Board 
finds no basis for further action on this question.



ORDER

An increased rating for a right ankle disability of 40 
percent is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Regarding the claim for service connection for pulmonary 
fibrosis and heart disease, the Board observes that the RO in 
June 1998 denied service connection for pulmonary fibrosis 
and nicotine addiction as not well grounded.  Although the RO 
in May 1989 denied service connection for heart disease and 
has styled the current claim as an application to reopen, the 
record shows rather clearly that the veteran did not intend 
to claim service connection for heart disease in 1989.  In 
fact he intended to claim service connection for another 
unrelated disorder and nonservice-connected disability 
pension.  His correspondence to the RO showed no intention to 
raise the issue of service connection for heart disease.  
Therefore the Board has styled the issue accordingly without 
regard to finality.  The Board will point out that the mere 
presence of a disability does not establish intent to seek 
service connection absent an expressed or implied assertion 
from a claimant.  See, for example, Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  On the other hand, a new theory of 
entitlement, for example liberalizing law or VA issue, could 
arguably be inferred from the precedent opinions of the VA 
General Counsel on this matter.  See VAOPGCPRECS 2-93 and 19-
97.  Thus the Board has declined to charge the veteran with 
the requirements of new and material evidence regarding the 
claim for service connection for heart disease.

The record clearly contains inconsistent reports of the 
veteran's smoking history.  Recently a physician opined that 
his medical problems were associated with inservice smoking 
if that is when he began smoking.  A VA examiner in 1998 did 
not diagnose pulmonary fibrosis or heart disease secondary to 
inservice smoking.  

The VA General Counsel has held that under certain 
circumstances death or disability resulting from the 
identifiable residuals of disease due to tobacco use during 
service or nicotine dependence is compensable under the law 
governing VA benefits.  The General Counsel held that the 
possible effect of smoking before and after military service 
must be taken into account in making this determination. 
VAOPGCPREC 19-97, (O.G.C. Prec 19-97), 62 Fed. Reg. 37,955 
(1997) and VAOPGCPREC 2-93, (O.G.C. Prec 2-93), 58 Fed. Reg. 
42,756 (1993).  Precedent opinions are binding on the Board.  
38 U.S.C.A. § 7104(c).  The veteran filed his claim before 
the enactment of 38 U.S.C.A. § 1103.  This new section 
applies only to claims filed after June 9, 1998, and does not 
affect claims filed on or before that date.

The claim for an initial rating greater than 10 percent for 
the right knee disability requires further development.  The 
1998 medical examination did consider medical records 
according to the report.  However, x-ray of the right knee 
was interpreted as showing degenerative (hypertrophic) 
changes of the patella but the clinical examiner did not 
indicate the x-ray had been noted in formulating the 
diagnosis for the right knee.

The veteran received an original rating of 10 percent under 
Diagnostic Codes 5024-5257 for chronic right knee strain.  
However, the rating schedule provides that a rating under 
Diagnostic Code 5024 shall be on the basis of limitation of 
motion, as degenerative arthritis.  The VA examiner in 1998 
did not mention any test for instability which is a factor in 
the rating under Diagnostic Code 5257.  In addition, the 
examiner did not appear to conduct an examination to conform 
to the adjudication principles of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) for evaluating functional impairment.  

In view of the recent legal precedent as applied to the facts 
of this appeal, and the interest of the parties in an 
informed determination, the case is remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to his 
treatment of his right knee disability 
and for heart disease and pulmonary 
fibrosis since service.  After obtaining 
any necessary authorization or medical 
release forms, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the appellant's response, the RO should 
secure the veteran's complete VA clinical 
file, which should be obtained and 
associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary, to 
determine the nature and extent of severity 
of the veteran's disability of the right 
knee.  

Any further indicated special testing 
necessary to adequately assess each of the 
pertinent evaluation criteria should be 
conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in this 
regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion of the right knee 
with an explanation as to what is the normal 
range of motion, the extent of any 
instability, and pain on use, and comment on 
the extent of the functional limitations 
caused by the above mentioned disability, as 
is necessary for the examination.  

Regarding any flare-ups described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source of 
relief.  It is requested that the examiner 
provide explicit responses to the following 
questions as applicable to the evaluation:

(a)  Does the service-connected disability of 
the right knee cause weakened movement, 
excess fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected right knee disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disability.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
aforementioned disabilities.  The 
examiner should offer an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  The RO should also request that the 
appellant provide a statement describing, 
as completely as possible, his smoking, 
prior to, during and subsequent to 
service, including when he quit smoking, 
and any attempts he made to quit smoking, 
if applicable.  He should be requested to 
describe how many packs of cigarettes he 
smoked on an average day during the 
period that he smoked.  At the same time, 
he should be invited to submit any other 
evidence which he believes is relevant to 
his medical history since service and the 
development of his heart disease and 
pulmonary fibrosis.

5.  The RO should arrange for a VA special 
cardiovascular and pulmonary examinations by 
appropriate available medical specialists, 
including on a fee basis if necessary, to 
determine the nature, extent and likely 
etiology of the veteran heart disease and 
pulmonary fibrosis if found.  

Any further indicated special testing 
necessary to adequately assess each of the 
pertinent evaluation criteria should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiners prior and pursuant to 
conduction and completion of the examinations 
and the examination report must be annotated 
in this regard.  

The specialists are be requested to 
review the claims file and provide an 
opinion as to whether there is a nexus 
between any tobacco use during military 
service and the post-service heart 
disease or pulmonary fibrosis found.  The 
specialists should also provide the 
rationale for any opinion rendered.  The 
examiners should reconcile, if possible, 
the various reports of the extent and 
duration of the veteran's smoking on 
file.  The examiners are asked to review 
the September 1999 statement from Dr. 
P.L.E. and, if necessary, comment on the 
validity of the rationale expressed 
therein linking in service smoking to the 
veteran's unspecified but "significant 
problems related to smoking." 

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased original rating for the 
veteran's right knee disability.  The RO 
should insure that the decision includes 
consideration of the adjudication 
principles in DeLuca v. Brown and Esteban 
v. Brown, and the rating considerations 
under 38 C.F.R. §§ 3.321(b)(1), 4.14, 
4.40, 4.45 and 4.59 (2000).  The RO 
should readjudicate the claims of 
entitlement to service connection for 
heart disease and pulmonary fibrosis 
based in smoking in service with 
consideration of VAOPGCPRECS 19-97 and 2-
93.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded. By this remand, the Board intimates no opinion as 
to any final outcome warranted. The veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000). 


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



